Title: To Thomas Jefferson from C. W. F. Dumas, 24 May 1791
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 24 May 1791. Cabinets of London and Berlin greatly embarrassed by the peace overtures of Empress of Russia and by the astonishing Polish revolution. Pitt is great in matters of internal finance and commerce, but below mediocrity in foreign affairs, having for more than three years been influenced by his kinsman, “le très-intriguant Grenville.” He long ago predicted what events have proved: that the policy adopted is not his but that of his master.—Prince Edward has gone from Gibralter to Quebec with his regiment to extend its fortifications. Why? To hold the Canadians in check? Do they fear the Americans or the French? Neither will be aggressors.—In Holland people are diverted from their troubles by military maneuvers which will cost money and by the display of placards urging preachers to thank God for the continuation of civil and religious liberty procured by their Royal Highnesses, &c. &c. &c.—Apparently the concession of the Dutch East India Company will not be continued after its expiration. Government will take over its assets and debts and send out commissioners with power to change the governments of Batavia, Ceylon, &c. “En auront-ils la force? Je l’ignore.”—He is greatly pleased with Paine’s The Rights of Man. Shocked by the absurd and quixotic Burke, he prays God with all his heart that “our” illustrious President and august legislature will see the New World which they have made happy continue to regenerate the old by their example. “C’est dans ces sentiments que je vivrai et mourrai.”
